Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 1 of 32 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JOSEPH RUDY, individually, and on
behalf of all others similarly situated,
                                           Docket No.:
       Plaintiff,
                                           CLASS ACTION COMPLAINT
             vs.
                                           JURY TRIAL DEMANDED
FIRST NATIONAL COLLECTION
BUREAU, INC.,

       Defendant.


      Joseph Rudy, individually, and on behalf of all others similarly situated, by

and through the undersigned counsel, complains, states, and alleges against First

National Collection Bureau, Inc., as follows:

                           NATURE OF THE ACTION

      1.     This action seeks to recover for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”), the Florida Consumer

Collection Practices Act, § 559.72, Fla. Stat., et seq. (the “FCCPA”), and the

Telephone Consumer Protection Act 47 U.S.C. § 227, et. seq. (the “TCPA”).
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 2 of 32 PageID 2




      2.     Congress enacted the FDCPA upon finding that debt collection abuse

by debt collectors was a widespread and serious national problem. See S. Rep. No.

95-382, at 2 (1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).

Abusive debt collection practices contribute to the number of personal bankruptcies,

to marital instability, to the loss of jobs, and to invasions of individual privacy.”

15 U.S.C. § 1692(a).

      3.     The FDCPA protects consumers from abusive debt collection practices

by regulating the conduct of debt collectors. See Crawford v. LVNV Funding LLC,

758 F.3d 1254, 1257 (11th Cir. 2014). To enforce its provisions, the FDCPA

provides consumers with a private right of action against debt collectors who violate

the Act. Id. at 1258.

      4.     The 11th Circuit applies the “least-sophisticated consumer” standard.

See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193, 1201 (11th Cir. 2010)

(explaining that the least-sophisticated consumer standard applies to determine

whether a debt collector has violated §§ 1692e or 1692f of the FDCPA).

      5.     The least-sophisticated consumer standard is intended to protect “all

consumers, the gullible as well as the shrewd.” Id. at 1194 (internal quotation marks

omitted).




                                          2
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 3 of 32 PageID 3




      6.     Under the foregoing standard, a debt collector violates § 1692e by

making a representation in a collection letter that would be deceptive or misleading

to the “least sophisticated” recipient of the letter. Id. at 1193–95. Likewise, a

collection practice violates § 1692f if it would be unfair or unconscionable as applied

to the “least sophisticated” debtor subjected to the practice. Id. at 1201.

      7.     After Congress passed the FDCPA, the Florida State legislature decided

it wanted to go even further to protect its citizens from the rampant abuses

perpetrated by debt collectors and creditors. To this end, the Florida State Legislature

passed the FCCPA. The FCCPA is designed to protect consumers from harassment

like the type described herein, and to protect consumers like the Plaintiff. “In the

event of any inconsistency between any provision of this part and any provision of

the federal act, the provision which is more protective of the consumer or debtor

shall prevail.” Id. at § 559.552.

                          JURISDICTION AND VENUE

      8.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331, 28 U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental

jurisdiction of any state law claims pursuant to 28 U.S.C. §1367.

      9.     This court has jurisdiction over defendant First National Collection

Bureau, Inc. because it regularly conducts and transacts business in this state, and

the conduct complained of herein occurred in this Judicial District.


                                           3
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 4 of 32 PageID 4




         10.   Venue is proper in this Judicial District under 28 U.S.C. § 1391(b)

because a substantial part of the conduct complained of herein occurred in this

Judicial District and Plaintiff resides within this District.

                                       PARTIES

         11.   Plaintiff Joseph Rudy (hereinafter “Mr. Rudy” or “Plaintiff”) is a

natural person currently residing in the County of Pinellas, State of Florida.

         12.   Plaintiff is a natural person allegedly obligated to pay a debt.

         13.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and

Fla. Stat. §559.55(8).

         14.   Defendant First National Collection Bureau, Inc. (hereinafter “FNCB”)

is a company existing under the laws of the State of Nevada, with its principal place

of business in Sparks, Nevada.

         15.   FNCB has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

         16.   FNCB regularly collects or attempts to collect debts asserted to be owed

to others.

         17.   FNCB is regularly engaged, for profit, in the collection of debts

allegedly owed by consumers.

         18.   The principal purpose of FNCB’s businesses is the collection of such

debts.


                                            4
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 5 of 32 PageID 5




      19.    FNCB uses instrumentalities of interstate commerce, including

telephones and the mails, in furtherance of its debt collection business.

      20.    FNCB is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and

Fla. Stat. § 559.55(7).

      21.    FNCB regularly uses the mails and/or telephone and/or text messages

to cellular telephones, to collect, or attempt to collect, defaulted consumer debts.

      22.    FNCB is a corporation subject to the FCCPA.

      23.    The acts of FNCB as described in this Complaint were performed by

FNCB or on FNCB’s behalf by its owners, officers, agents, and/or employees acting

within the scope of their actual or apparent authority. As such, all references to

FNCB in this Complaint shall mean FNCB or its owners, officers, agents, and/or

employees.

                           FACTUAL ALLEGATIONS

      24.    All of FNCB’s actions described herein occurred within one year of the

date of this Complaint.

      25.    Plaintiff has been the sole subscriber of cellular telephone number ***-

***-1528 for 20 years.




                                           5
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 6 of 32 PageID 6




      26.    On June 9, 2021, at 6:26 p.m. EST, while having dinner, Plaintiff

received a text message on his cellular telephone, ***-***-1528, on behalf of FNCB,

from phone number 207-902-8619, seeking to collect a debt, pertaining to reference

number *****9220 (hereinafter the “June 9 Message”). A true and accurate

(redacted) copy of the June 9 Message is attached hereto as “Exhibit 1.”

      27.    Upon information and belief, phone number 207-902-8619 is assigned

to, or otherwise owned by, FNBC.

      28.    Plaintiff did not owe any debt pertaining to reference number

*****9220.

      29.    Plaintiff was never offered or extended any credit pertaining to

reference number *****9220.

      30.    Plaintiff was never involved in any transaction pertaining to reference

number *****9220.

      31.    Plaintiff never entered into any contract pertaining to reference number

*****9220.

      32.    Plaintiff never did any business with any entity pertaining to reference

number *****9220.

      33.    Plaintiff did not owe any money to FNCB, or any of its clients.

      34.    Upon information and belief, FNCB was attempting to collect a debt

from the wrong consumer via text message.


                                         6
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 7 of 32 PageID 7




      35.    Rather than preparing and texting Plaintiff on its own, upon information

and belief, FNCB decided to utilize a third-party to perform such activities on its

behalf.

      36.    FNCB does not have an established business relationship with Plaintiff.

      37.    Upon information and belief, FNCB performs very little to no

verification to ensure it is not sending text messages to the wrong consumers when

attempting to collect debts.

      38.    Upon information and belief, the June 9 Message is a form text message

and/or computer-generated text message.

      39.    Upon information and belief, the June 9 Message and the other text

messages set forth herein were part of a text message campaign, whereby hundreds

or thousands of messages were sent to consumers on behalf of FNCB.

      40.    As part of its utilization of the third-party, FNCB conveyed information

regarding the alleged debt to the third-party including FNCB’s status as a debt

collector, Plaintiff’s alleged status as a debtor, the precise amount of the alleged

Debt, the reference number, the entity to which Plaintiff allegedly owed the debt,

and Plaintiff’s cellular telephone number, among other things.

      41.    FNCB’s conveyance of the information regarding the debt to third party

is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).




                                          7
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 8 of 32 PageID 8




      42.    The third-party text vendor then populated some or all this information

into a prewritten template and delivered such to Plaintiff at FNBC’s direction, as

part of the text message campaign.

      43.    The June 9 Message, which conveyed information about the alleged

debt, is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

      44.    Plaintiff did not provide FNCB prior consent to convey any information

to any third-party.

      45.    The June 9 Message was the initial communication Plaintiff received

from FNCB.

      46.    Upon information and belief, the message was sent to Plaintiff utilizing

an automatic telephone system (“ATDS”).

      47.    Plaintiff did not provide FNCB his prior express consent to send text

messages to Plaintiff.

      48.    Plaintiff did not provide FNCB his prior express consent to send text

messages to Plaintiff using an ATDS.

      49.    On June 11, 2021, Plaintiff contacted FNCB to obtain the name and

email contact information of FNCB’s chief compliance officer or in-house attorney

in an effort advise FNBC that it was contacting the wrong consumer and to tell

FNBC to stop texting Plaintiff.




                                         8
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 9 of 32 PageID 9




      50.   During the June 11 call, Plaintiff spoke with Mr. Eliseo Montenegro of

FNCB.

      51.   Mr. Montenegro refused to provide Plaintiff with the name and email

contact information of FNCB’s chief compliance officer or in-house attorney.

      52.   Considering the foregoing, Plaintiff engaged counsel to email FNCB’s

outside defense counsel, Dale Golden, Esquire, on Friday, June 11, 2021.

      53.   The June 11 email from Plaintiff’s counsel informed FNCB, among

other things, that Plaintiff was represented by counsel, that FNBC was sending text

messages to the wrong consumer, and such were unwanted.

      54.   Upon information and belief, the June 11 email was forwarded to

FNCB.

      55.   Undeterred, on June 14, 2021 at 12:24 p.m. EST, Plaintiff received a

second text message on his cellular telephone, ***-***-1528, on behalf of FNCB,

from phone number 207-902-8619, seeking to collect a debt, pertaining to reference

number *****9220 (hereinafter the “June 14 Message”). A true and accurate

(redacted) copy of the June 14 Message is attached hereto as “Exhibit 2.”




                                         9
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 10 of 32 PageID 10




      56.    On June 21, 2021 at 2:40 p.m. EST, Plaintiff received a third text

message on his cellular telephone, ***-***-1528, on behalf of FNCB, from phone

number 207-902-8619, seeking to collect a debt, pertaining to reference number

*****9220 (hereinafter the “June 21 Message”). A true and accurate, redacted, copy

of the June 21 Message is attached hereto as “Exhibit 3.”

      57.    On July 7, 2021, Plaintiff received a fourth text message on his cellular

telephone, ***-***-1528, on behalf of FNCB, from phone number 207-902-8619,

seeking to collect a debt, pertaining to reference number *****9220 (hereinafter the

“July 7 Message”). A true and accurate, redacted, copy of the July 7 Message is

attached hereto as “Exhibit 4.”

      58.    Like the June 9 Message, the June 14 Message, June 21 Message and

July 7 Message were form text messages and/or computer-generated messages, as

part of a text message campaign sent to hundreds or thousands of consumers,

including Plaintiff, in a text message blast, utilizing an ATDS.

      59.    FNCB’s conduct as described herein, caused Plaintiff anxiety,

aggravation, and emotional distress, as well as loss of time as a self-employed

person.

      60.    Plaintiff has suffered actual damages as a result of FNCB’s actions

described herein.




                                         10
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 11 of 32 PageID 11




      61.      Plaintiff was required to hire counsel to investigate FNCB’s conduct

due to concerns that FNCB would continue to attempt to collect a debt that Plaintiff

did not owe.

      62.      FNCB’s conduct as described in this Complaint, was willful, with the

purpose to either harm Plaintiff or with reckless disregard for the harm to Plaintiff

that could result from FNCB’s conduct.

      63.      Plaintiff justifiably fears that, absent this Court’s intervention, FNCB

will continue to use abusive, deceptive, unfair, and unlawful means in its attempts

to collect the alleged Debt.

      64.      Plaintiff justifiably fears that, absent this Court’s intervention, FNCB

will continue to unlawfully text him.

      65.      Plaintiff justifiably fears that, absent this Court’s intervention, FNCB

will ultimately cause Plaintiff unwarranted economic harm.

                                   FIRST COUNT
                         Violation of 15 U.S.C. § 1692c(a)(2)

      66.      Plaintiff repeats and realleges paragraphs 1 through 21, 23 through 25,

27 and 49 through 65, as if fully restated herein.

      67.      15 U.S.C. § 1692c(a)(2) prohibits a debt collector from communicating

with a consumer in connection with the collection of any debt if the debt collector

knows the consumer is represented by an attorney with respect to such and has

knowledge of, or can readily ascertain, such attorney’s name and address.

                                           11
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 12 of 32 PageID 12




       68.    FNCB was advised on June 11, 2021, that Plaintiff was represented by

an attorney with respect to the alleged debt.

       69.    FNBC had knowledge of Plaintiff’s counsel’s name and address, as

such was provided in the June 11 email.

       70.    FNBC never attempted to contact Plaintiff’s counsel.

       71.    FNBC knew that Plaintiff was represented by an attorney with respect

to the alleged debt when it sent the June 14 Message.

       72.    FNBC knew that Plaintiff was represented by an attorney with respect

to the alleged debt when it sent the June 21 Message.

       73.    FNBC knew that Plaintiff was represented by an attorney with respect

to the alleged debt when it sent the July 7 Message.

       74.    For the foregoing reasons, FNBC violated 15 U.S.C. § 1692c(a)(2) and

is liable to Plaintiff therefor.

                                 SECOND COUNT
                    Violation of 15 U.S.C. §§ 1692c(b) and 1692f

       75.    Plaintiff repeats and realleges paragraphs 1 through 21, 23 through 27,

34 through 43, and 55 through 65, as if fully restated herein.

       76.    15 U.S.C. § 1692c(b) provides that, subject to several exceptions not

applicable here, “a debt collector may not communicate, in connection with the

collection of any debt,” with anyone other than the consumer “without the prior

consent of the consumer given directly to the debt collector.”

                                          12
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 13 of 32 PageID 13




      77.      The third-party text vendor does not fall within any of the exceptions

provided for in 15 U.S.C. § 1692c(b).

      78.      Plaintiff never consented to FNCB’s communication with the

third-party vendor concerning the alleged Debt.

      79.      Plaintiff never consented to FNCB’s communication with the

third-party vendor concerning Plaintiff’s personal and/or confidential information.

      80.      Plaintiff never consented to FNCB’s communication with anyone

concerning the alleged Debt or concerning Plaintiff’s personal and/or confidential

information.

      81.      Upon information and belief, FNCB has utilized a third-party vendor

for these purposes thousands of times.

      82.      FNCB utilizes a third-party vendor in this regard for the sole purpose

of maximizing its profits.

      83.      FNCB utilizes a third-party vendor without regard to the propriety and

privacy of the information which it discloses to such third-party.

      84.      FNCB utilizes a third-party vendor with reckless disregard for the harm

to Plaintiff and other consumers that could result from FNCB’s unauthorized

disclosure of such private and sensitive information.

      85.      FNCB violated 15 U.S.C. § 1692c(b) when it disclosed information

about Plaintiff’s alleged Debt to the third-party vendor.


                                           13
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 14 of 32 PageID 14




       86.    15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

       87.    The unauthorized disclosure of a consumer’s private and sensitive

information is both unfair and unconscionable.

       88.    FNCB disclosed Plaintiff’s private and sensitive information to the

third-party vendor.

       89.    FNCB violated 15 U.S.C. § 1692f when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

       90.    For the foregoing reasons, FNCB violated 15 U.S.C. §§ 1692c(b) and

1692f and is liable to Plaintiff therefor.

                                  THIRD COUNT
                          Violation of 15 U.S.C. § 1692c(c)

       91.    Plaintiff repeats and realleges paragraphs 1 through 21, 23 through 65,

as if fully restated herein.

       92.    15 U.S.C. § 1692c(c) provides that, subject to several exceptions not

applicable here, “if a consumer notifies a debt collector in writing that the

consumer…wishes the debt collector to cease further communication with the

consumer, the debt collector shall not communicate further with the consumer with

respect to such debt.”

       93.    The June 11, 2021, email from Plaintiff’s counsel informed FNCB that

it was sending text messages to the wrong consumer.

                                             14
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 15 of 32 PageID 15




       94.    Nevertheless, FNCB continued to send Plaintiff text messages,

specifically the June 14 Message, June 21 Message and July 7 Message.

       95.    FNCB violated 15 U.S.C. § 1692c(c) when it continued to send text

messages to Plaintiff after receiving written notice to cease sending such.

       96.    For the foregoing reasons, FNCB violated 15 U.S.C. § 1692c(c) and is

liable to Plaintiff therefor.

                                 FOURTH COUNT
                            Violation of 15 U.S.C. § 1692d

       97.    Plaintiff repeats and realleges paragraphs 1 through 21, 23 through 27,

and 49 through 65, as if fully restated herein.

       98.    15 U.S.C. § 1692d provides that, “a debt collector may not engage in

any conduct the natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt.”

       99.    FNCB violated 15 U.S.C. § 1692d when it continued to send text

messages to Plaintiff after receiving written notice to cease sending such.

       100. FNCB violated 15 U.S.C. § 1692d when it continued to send text

messages to Plaintiff after receiving written notice that it was sending the text

messages to the wrong consumer.

       101.   The natural consequence of FNBC’s actions described herein was to

harass, oppress, or abuse Plaintiff.




                                          15
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 16 of 32 PageID 16




       102. For the foregoing reasons, FNCB violated 15 U.S.C. § 1692d and is

liable to Plaintiff therefor.

                                FIFTH COUNT
           Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)

       103. Plaintiff repeats and realleges paragraphs 1 through 21, 23 through 34,

55 through 57, and 59 through 65, as if fully restated herein.

       104. 15 U.S.C. § 1692e provides, generally, that a debt collector may not use

any false, deceptive, or misleading representation or means in connection with the

collection of any debt.

       105. 15 U.S.C. § 1692e(2)(A) prohibits the false representation of the

character, amount, or legal status of any debt.

       106. 15 U.S.C. § 1692e(10) prohibits the use of any false representation or

deceptive means to collect or attempt to collect any debt.

       107. An allegation by a debt collector that a consumer owes a debt to a

certain entity when the consumer does not owe a debt to that entity is a violation of

15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10).

       108. An allegation by a debt collector that a consumer owes a certain amount

of money when the consumer does not that amount is a violation of 15 U.S.C. §§

1692e, 1692e(2)(A) and 1692e(10).

       109. As set forth, Plaintiff did not owe the alleged Debt.




                                          16
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 17 of 32 PageID 17




      110. As such, FNBC’s allegation that Plaintiff owed the alleged Debt is a

false, deceptive, and/or misleading representation made in connection with the

collection of the alleged Debt in violation of 15 U.S.C. § 1692e.

      111. FNBC’s allegation that Plaintiff owed the alleged Debt is a false

representation of the character, amount, and/or legal status of the alleged Debt in

violation of 15 U.S.C. § 1692e(2)(A).

      112. FNBC’s allegation that Plaintiff owed the alleged Debt is a false

representation made in an attempt to collect the alleged Debt in violation of 15

U.S.C. § 1692e(10).

      113. FNCB’s collection attempts from Plaintiff, when Plaintiff did not owe

the alleged Debt is a false, misleading, and/or deceptive representation, in violation

of 15 U.S.C. § 1692e.

      114. FNCB’s collection attempts from Plaintiff, when Plaintiff did not owe

the alleged Debt is a false representation of the character, amount, and/or legal status

of the alleged debt, in violation of 15 U.S.C. § 1692e(2)(A).

      115. FNCB’s collection attempts from Plaintiff, when Plaintiff did not owe

the alleged Debt is a false representation made, or deceptive means used, in an

attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

      116. For the foregoing reasons, FNBC violated 15 U.S.C. §§ 1692e,

1692e(2)(A) and 1692e(10) and is liable to Plaintiff therefor.


                                          17
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 18 of 32 PageID 18




                                   SIXTH COUNT
                          Violation of 15 U.S.C. § 1692e(11)

       117. Plaintiff repeats and realleges paragraphs 1 through 21, and 23 through

27, and 58 through 65, as if fully restated herein.

       118. 15 U.S.C. § 1692e(11) provides a debt collector shall disclose in the

initial communication with the consumer that, “the debt collector is attempting to

collect a debt and that any information obtained will be used for that purpose.”

       119. The June 9 Message failed to include the foregoing disclosure.

       120. For the foregoing reasons, FNBC violated 15 U.S.C. § 1692e(11) and

is liable to Plaintiff therefor.

                                 SEVENTH COUNT
                        Violation of § 559.72(9) of the FCCPA

       121. Plaintiff repeats and realleges paragraphs 1 through 34, 55 through 57,

and 58 through 65, as if fully restated herein.

       122. Section 559.72(9) of the FCCPA provides that a debt collector shall not

“Claim, attempt, or threaten to enforce a debt when such person knows that the debt

is not legitimate, or assert the existence of some other legal right when such person

knows that the right does not exist.”




                                          18
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 19 of 32 PageID 19




      123. The June 9 Message, June 14 Message, June 21 Message, and July 7

Message were attempts to collect a debt when FNCB knew, or should have known,

that Plaintiff did not owe the alleged debt, in violation of Section 559.72(9) of the

FCCPA.

      124. For the foregoing reasons, FNBC violated Section 559.72(9) of the

FCCPA and is liable to Plaintiff therefor.

                               EIGHTH COUNT
                     Violation of § 559.72(18) of the FCCPA

      125. Plaintiff repeats and realleges paragraphs 1 through 65, as if fully

restated herein.

      126. Section 559.72(18) of the FCCPA states that a debt collector shall not:

“Communicate with a debtor if the person knows that the debtor is represented by

an attorney with respect to such debt and has knowledge of, or can readily ascertain,

such attorney’s name and address…”

      127. FNCB knew Plaintiff was represented by an attorney when it sent the

June 14 Message and June 21 Message.

      128. The June 14 Message, June 21 Message, and July 7 Message were sent

directly to Plaintiff in violation of Section 559.72(18) of the FCCPA.

      129. For the foregoing reasons, FNBC violated Section 559.72(18) of the

FCCPA and is liable to Plaintiff therefor.




                                         19
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 20 of 32 PageID 20




                                 NINTH COUNT
                         Violation of § 227(b) of the TCPA

      130. Plaintiff repeats and realleges paragraphs 1 through 21, 23 through 27,

and 35 through 65, as if fully restated herein.

      131. 47 U.S.C § 227(b) provides, in part, as follows:

      (1) Prohibitions - It shall be unlawful for any person within the United
      States, or any person outside the United States if the recipient is within
      the United States—

      (A) to make any call (other than a call made for emergency purposes or
      made with the prior express consent of the called party) using any
      automatic telephone dialing system or an artificial or prerecorded
      voice—

      …(iii) to any telephone number assigned to a paging service, cellular
      telephone service, specialized mobile radio service, or other radio
      common carrier service, or any service for which the called party is
      charged for the call, unless such call is made solely to collect a debt
      owed to or guaranteed by the United States;

      132. FNCB sent numerous text messages to Plaintiff’s cell phone, as part of

a text message campaign to consumers, using an ATDS.

      133. Such text messages were not for an emergency, nor for any other

expressly permitted purpose under the TCPA.

      134. FNCB did not have Plaintiff’s permission to contact him via his cell

phone.

      135. FNCB violated the TCPA utilizing an ATDS to send text messages to

Plaintiff’s cellphone.



                                          20
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 21 of 32 PageID 21




       136. FNCB willfully violated the TCPA by sending text messages to

Plaintiff’s cellphone without his prior express consent.

       137. For the foregoing reasons, FNBC violated § 227(b) of the TCPA and is

liable to Plaintiff therefor.

                                CLASS ALLEGATIONS
       138. Plaintiff brings this action individually and as a class action on behalf

of all persons similarly situated in the State of Florida.

       139. Plaintiff seeks to certify classes of:

                  i.      All individuals where FNCB sent
                  information concerning the individual’s alleged
                  debt to a third-party vendor without obtaining the
                  prior consent of the individual, which disclosure
                  was made on or after a date one year prior to the
                  filing of this action to the present.

                  ii.      All individuals where FNCB sent an initial
                  communication via text message without
                  disclosing that it was a debt collector attempting to
                  collect a debt and that any information obtained
                  will be used for that purpose, which text message
                  was sent on or after a date one year prior to the
                  filing of this action to the present.

                  iii.      All individuals where FNCB sent a
                  communication via text message using an ATDS
                  without express consent of the individual, which
                  text message was sent on or after a date four years
                  prior to the filing of this action to the present.




                                           21
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 22 of 32 PageID 22




      140. This action seeks a finding that FNCB’s conduct violates the FDCPA,

the FCCPA, and the TCPA, and asks that the Court award damages as authorized by

those statutes.

      141. The Class consists of more than forty persons.

      142. Plaintiff’s claims are typical of the claims of the Class. Common

questions of law or fact raised by this action affect all members of the Class and

predominate over any individual issues. Common relief is therefore sought on

behalf of all members of the Class. A class action is superior to other available

methods for the fair and efficient adjudication of this controversy.

      143. The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to the

individual members of the Class, and a risk that any adjudications with respect to

individual members of the Class would, as a practical matter, either be dispositive

of the interests of other members of the Class not party to the adjudication, or

substantially impair or impede their ability to protect their interests. FNCB has acted

in a manner applicable to the Class as a whole such that declaratory relief is

warranted.




                                          22
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 23 of 32 PageID 23




      144. Plaintiff will fairly and adequately protect and represent the interests of

the Class. The management of the class is not extraordinarily difficult, and the

factual and legal issues raised by this action will not require extended contact with

the members of the Class, because FNCB’s conduct was perpetrated on all members

of the Class and will be established by common proof. Moreover, Plaintiff has

retained counsel experienced in actions brought under consumer protection laws.

                                 JURY DEMAND
      145. Plaintiff hereby demands a trial of this action by jury.

                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment be entered as

follows:

             a. Certifying this action as a class action; and

             b. Appointing Plaintiff as Class Representative and
                Plaintiff’s attorneys as Class Counsel; and

             c. Finding FNCB’s actions violate the FDCPA; and

             d. Finding FNCB’s actions violate the FCCPA; and

             e. Finding FNCB’s actions violate the TCPA; and

             f. Awarding damages to Plaintiff and the Class pursuant
                to those statutes; and

             g. Awarding Plaintiff’s attorneys’ fees pursuant to those
                statutes; and

             h. Awarding the costs of this action to Plaintiff; and


                                          23
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 24 of 32 PageID 24




            i. Awarding pre-judgment interest and post-judgment
               interest to Plaintiff; all together with

            j. Such other and further relief that the Court determines
               is just and proper.

Dated: July 12, 2021                   Respectfully Submitted,

                                      SHRADER LAW, PLLC
                                      612 W. Bay Street
                                      Tampa, Florida 33606
                                      Phone: (813) 360-1529
                                      Fax:   (813) 336-0832

                                      /s/ Brian L. Shrader________________
                                      BRIAN L. SHRADER, ESQ.
                                      Florida Bar No. 57251
                                      e-mail: bshrader@shraderlawfirm.com
                                      Attorney for Plaintiff




                                        24
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 25 of 32 PageID 25




                             EXHIBIT 1
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 26 of 32 PageID 26
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 27 of 32 PageID 27




                             EXHIBIT 2
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 28 of 32 PageID 28
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 29 of 32 PageID 29




                             EXHIBIT 3
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 30 of 32 PageID 30
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 31 of 32 PageID 31




                             EXHIBIT 4
Case 8:21-cv-01685-VMC-TGW Document 1 Filed 07/12/21 Page 32 of 32 PageID 32
